Citation Nr: 1618622	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  11-12 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental disability for purposes of compensation and obtaining VA treatment, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to January 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in July 2015.  A transcript of that hearing has been associated with the claims file.  

This case was previously remanded by the Board in September 2015.  The Board also remanded the claims of service connection for headaches and a right foot disability.  By a December 2015 rating decision, the RO granted the Veteran's claims for service connection for headaches and a right foot disability, thereby constituting a full grant of the benefits sought on appeal.  

The record reflects the Veteran filed a timely notice of disagreement in January 2016 with regard to the ratings assigned for his service-connected headaches and right foot disability in the December 2015 rating decision.  Although a statement of the case has not yet been issued, a January 2016 notice letter to the Veteran indicated his appeal on these issues is being processed.  Thus, the Board will not assert jurisdiction over these issues at this time.  

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a dental disability for purposes of compensation and obtaining VA treatment is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2007, the RO denied service connection for a dental condition, continuing the previous denial of service connection for a dental condition for treatment purposes.

2.  The evidence added to the record since the July 2007 RO decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a dental disability for purposes of compensation and obtaining VA treatment.  


CONCLUSIONS OF LAW

1.  The July 2007 RO decision that denied service connection for a dental condition is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been presented to reopen the claim of service connection for dental disability for purposes of compensation and obtaining VA treatment.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision as to the aspect of the appeal addressed in this decision.  

Analysis

1.  New and Material Evidence 

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for a dental condition in a July 2007 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

The July 2007 rating decision denied the claim for service connection for a dental condition, because the evidence did not demonstrate that this condition was incurred in or aggravated by the Veteran's military service.  

The Board finds that the newly received evidence after the July 2007 rating decision, is material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This evidence consists of the lay statements by the Veteran's sisters that he had a partial upper dental plate that was in good condition prior to his active service and March 2016 dental treatment receipts demonstrating the Veteran has currently received dental treatment.  In light of the service treatment records (STRs) which indicate the Veteran received dental treatment on several occasions during his active service and dental defects were noted on the separation examination, this new evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a dental disability for purposes of compensation and obtaining VA treatment.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2015).  Therefore, this claim is reopened.  



ORDER

New and material evidence having been received, the claim of service connection for a dental disability for purposes of compensation and obtaining VA treatment is reopened and the appeal is granted to this extent only.  


REMAND

In light of the STRs demonstrating dental treatment in service, the lay statements by the Veteran's sisters that he had a partial upper dental plate that was in good condition prior to his active service, and the March 2016 dental treatment receipts demonstrating the Veteran has currently received dental treatment, the Board finds that an adequate VA examination and etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current dental disability and also, whether such disability is due to dental trauma during his active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Although the Veteran has submitted a General Release for Medical Provider Information to the VA, VA Form 21-4142a, it appears he signed in the wrong place and the records could not be obtained without a proper signature.  In addition, receipts of dental treatment from Cedar Park Premier Dentistry and Avery Orthodontics were received in March 2016, though no additional treatment records were received.  Therefore, an attempt to obtain these private treatment records should be made.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies.  

Take appropriate steps to obtain the names and addresses of all medical care providers who have treated the Veteran for his dental disability, to include securing any necessary release for Cedar Park Premier Dentistry and Avery Orthodontics and obtaining these records.  

2.  Thereafter, schedule the Veteran for a VA examination for his dental disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's dental disability.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  Specifically of note in the record are: (1) the STRs demonstrating dental treatment on various occasions, including dental defects and an upper partial denture noted in the separation examination; (2) the post-service medical and dental records; and the lay statements from the Veteran and his sisters.  

The examiner is then asked to answer the following:  

(a).  Please identify any current dental disability.  If no disability can be found, please report and provide an explanation.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed dental disability identified in the examination was the result of dental trauma during the Veteran's active military service.  

Note: Trauma does not include dental treatment of teeth, even extractions, during service.  See VAOPGCPREC 5-97.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

3.  Ensure the examiner's opinions are responsive to the determinative issue of determining the current dental disability and etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


